Citation Nr: 9913718	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  94-08 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for cysts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a former military supervisor


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO) which denied entitlement to service 
connection for cysts.  The veteran appealed the decision to 
the Board which remanded the case to the RO in October 1997 
for further development.  After completion of the requested 
development to the extent possible and continued denial of 
the veteran's claim the RO returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

There is no competent medical evidence that the veteran 
currently has cysts which are causally related to his period 
of active duty.


CONCLUSION OF LAW

The claim of entitlement to service connection for cysts is 
not well grounded.  38 U.S.C.A. §5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for disability 
caused by disease or injury incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  To establish 
service connection a veteran must demonstrate the existence 
of a current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence or aggravation.  Id. at 1468.  An in-
service increase in the severity of a preexisting disorder 
constitutes aggravation, unless there is a specific medical 
finding that the increase in disability is due to the natural 
progress of the disorder.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306.

Alternatively, a veteran may establish service connection 
under the chronicity provision of 38 C.F.R. § 3.303(b), which 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period, and that that same 
condition currently exists.  This evidence must be medical 
unless the condition at issue is of a type for which case law 
considers lay observation sufficient.  If the chronicity 
provision is not applicable, a claim still may be well 
grounded pursuant to the same provision if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The threshold question for the Board, however, is whether the 
veteran has presented a well grounded claim for service 
connection.  A well grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of evidence of a well 
grounded claim there is no duty to assist the claimant in 
developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

August 1993 RO hearing testimony from the veteran and his 
active duty supervisor and the veteran's January 1994 and 
July 1997 written statements assert that the veteran had 
cysts in service for which he received frequent treatment.  
However, in adjudicating the veteran's claim the RO was 
unable to review his service medical records (SMR's) except 
for his entry physical examination and medical history, 
neither of which notes cysts.  The veteran's entry 
examination notes, without further comment or explanation, 
"scar above nose."

The record shows that the RO made a conscientious if 
ultimately fruitless effort to locate the veteran's SMRs.  
Although the record contains a February 1985 Navy Reserve 
personnel record stating that the veteran's SMRs were 
unavailable, the RO repeatedly attempted to gain access to 
these records from the Minneapolis VA Medical Center, the 
National Personnel Records Center, the Department of the 
Navy, and the veteran's Navy Reserve unit.  Therefore, the 
Board finds that the RO has expended all reasonable efforts 
to obtain records pertinent to the veteran's claim, that 
further search for the missing SMRs would be futile, and that 
the VA has no duty to continue to search for records that are 
apparently unavailable at this time.  See Porter v. Brown, 5 
Vet. App. 233, 237 (1993); Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  Notwithstanding the foregoing, for 
purposes of this decision only, the Board assumes the 
truthfulness of the statements from the veteran and his 
former supervisor that he received in-service treatment for 
cysts.

Post-service medical records, including private treatment 
records from May 1990 and a July 1991 private physician's 
evaluation, establish that the veteran was diagnosed and 
treated for intermittently inflamed sebaceous cysts on his 
face, axilla and trunk.  The treatment began nearly eight 
years after the veteran's separation from service.  The 
inflammation had substantially receded at the time of the 
veteran's November 1996 VA examination during which the 
examining physician noted no evidence of cysts on the 
veteran's groin, axilla, face, back or chest.  The examiner 
did note a single micronodular cystic lesion on the right 
medial thigh and occasional open comedones in the bilateral 
inguinal folds and the presence of dusky red patches where 
the veteran reported previous cystic lesions had been.  The 
veteran also reported a pre-service history of cysts, 
including a cyst at the bridge of his nose, removal of which 
had left scars which the examiner objectively confirmed.  The 
veteran further stated that his cysts had not worsened 
significantly in service.  However, the examiner was unable 
to determine the nature of a cystic lesion that may have 
preceded the scars or a more specific diagnosis or etiology 
of a possible current cystic disorder without access to the 
veteran's claim's file.

In October 1997 the Board remanded this matter, in part, to 
provide an examiner another opportunity to determine a more 
definite current diagnosis, if any, the etiology of a current 
disorder, whether a disorder may have existed prior to 
service and, if so, whether the disorder may have progressed 
beyond the normal course in service.  However, the record 
shows that the veteran, without explanation, failed to appear 
for examinations scheduled for him in September and November 
1998.  Therefore, VA is constrained to consider the veteran's 
claim upon the evidence currently of record.  38 C.F.R. 
§ 3.655 (1998).  None of the medical records currently 
associated with the claims file include a medical opinion or 
other competent medical evidence causally linking the 
veteran's cysts with his period of active service.  The 
veteran's statements alone cannot constitute competent 
evidence of the etiology of the disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).

Inasmuch as the record is devoid of competent medical 
evidence establishing that the veteran currently has a cyst 
disorder that is causally linked to his period of active 
service his claim for entitlement to service connection is 
implausible and must be denied as not well grounded.


ORDER

Entitlement to service connection for cysts is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

